DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.
Claims 1,7,8,29-31,38-40,42-45 are currently amended while claims 11 and 24-28 have been canceled. By this amendment, claims 1-10,12-23, and 29-51 are now pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,5,7-11,12-15,17-21,23,31-41,43,46-51 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view of Xinfang USPAT 9,506,446 (Exhibit 1008 IPR2020-01387) and in further view of Tinaphong US 2011/0175461.
Regarding claims 1,29-30, and 38: Richardson discloses A jump starting apparatus(10)(Abstract;¶[0001]) configured for boosting or charging a depleted or discharged battery(battery of vehicle 28)(¶[0006]) having a positive polarity battery terminal(Red clamp; Fig. 2.C) and a negative polarity battery terminal(black clamp)(Note-jumper cable 60 has red (positive) and black (negative) clamps. (EX1010 at ¶[0020]); Richardson discloses “a pair of conductive leads for connecting the supplemental power to an engine electrical system), the jump starting apparatus comprising: an internal power supply(jump starter batteries 22 provide power to the battery of the vehicle(28) to be jump started; see ¶[0006] and Fig. 2C); a positive polarity battery terminal connector(labeled Red clamp; Fig. 2.C)  configured (via cables 60)for connecting the jump starting apparatus to the positive polarity battery terminal of the depleted or discharged battery(battery of vehicle 28; see Fig. 2C); a negative polarity battery terminal connector(labeled black clamp; Fig. 2.C) configured (via cables 60)for connecting the jump starting apparatus to the negative polarity battery terminal of the depleted or discharged battery(battery of vehicle 28)(note- Richardson discloses that the jumper cables have a positive and negative polarity, see ¶[0012]) (“a reverse voltage sensor 24 monitors the polarity of the jumper cables on line 26”); a power switch or circuit((contact relay 34); see Figs. 1 and 2C) configured to turn on (or off)(as per claim 38) power from the power supply(jump starter batteries 22) to the positive and negative polarity battery terminal connectors(Red and Black clamps; see Fig. 2C); a control system or circuit(12) connected to and controlling the power switch(34), the control system or circuit(12) configured to detect(¶[0014] (“A reverse voltage LED 48 is illuminated when the microprocessor 12 determines that a reverse voltage jumper cable voltage is detected by reverse voltage sensor 24”). Importantly, the circuitry which forms reverse voltage sensor 24 is separate and distinct from the circuity forming vehicle voltage sensor 30. (see Fig. 2B). Furthermore, reverse voltage sensor 24 and vehicle voltage sensor 30 produce separate and distinct signals which are transmitted to microprocessor 12 on separate and distinct lines H and I respectively. (EX1010 at Fig.2B) whether the positive and negative polarity battery terminal connectors have a proper connection with the positive and negative polarity battery terminals of (battery of vehicle 28; see Fig. 2C) prior(note- Only after the reverse polarity and battery presence tests have been conducted at steps 214 and 252 does the process proceed to step 268 where microprocessor 12 sends a signal to close contact relay 34. (See also Fig. 3, Fig. 6, ¶[0014] and [0027]))to turning on the power switch or circuit(34)(see ¶[0014])(note- Richardson also makes clear that the microcontroller only closes relay 34 if the reverse polarity sensor 24 and vehicle voltage sensor 30 indicate the presence of a vehicle battery connected with proper polarity. For example, Richardson states that “when the jump starter 10 is initially powered on 200, the microprocessor initializes the hardware . . . . then performs a self-test operation 208 where . . . all sensors 20, 24, 30, 32, 38, 40 . . . are tested”. Richardson further discloses The process of measuring the vehicle battery voltage necessarily entails detecting the presence of a vehicle battery connected to the positive and negative output ports since reading a sufficiently low voltage would indicate either the absence of a vehicle battery or a battery with a voltage below a required threshold for detection. Only after the reverse polarity and battery presence tests have been conducted at steps 214 and 252 does the process proceed to step 268 where microprocessor 12 sends a signal to close contact relay 34. (See also Fig. 3, Fig. 6, see also ¶[0014] and [0027]).
Richardson does not teach the following limitations:
a USB input charge circuit connected to the power supply, the USB input charge circuit configured for converting power from a USB charger to charge voltage and current for charging the power supply; andMAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-05Appl. No.: 16/450,422Page 4 of 30 a USB input
Xinfang is an analogous art and pertains to the same field of endeavor namely mini portable jump starter that can be carry in a pocket by a user(Xinfang; col. 9, lines 1-8). Xinfang discloses factual evidence of a USB charge circuit (36,54) connected to the power supply (16), the USB charge circuit configured for converting power from a USB charger(36) to charge voltage and current(via constant current constant voltage output circuit 66) for charging the power supply(16)(note- The constant current and constant voltage output circuit 66 is coupled to the USB output module 36, so that the first USB interface 38 and the second USB interface 40 maintain a constant charging current and constant voltage).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporate the teachings of Xinfang into the apparatus of Richardson so as to provide additional convenience to users of using another commonly used power input for charging the jump starter device.
The combination of Richardson and Xinfang does not teach that the USB input charge circuit connected to the power supply andMAIL STOP AMENDMENTAttorney Docket No.: 054985-000055-US-05Appl. No.: 16/450,422Page 4 of 30 a USB connector configured for connecting to the USB charger and providing charge input from the USB charger, through the USB connector to the USB charge circuit.
However,Tinaphong discloses at least a USB input charge circuit (input of first stage DC-DC-converter circuit 20) connected to the power supply (18), the USB input charge circuit (input of first stage DC-DC-converter circuit 20) configured for converting(via element 20 which is a first DC-DC converter) power from a USB charger (24) to charge voltage and current for charging the power supply (18)(See Figs. 2-3 and paragraph [0041]); and a USB input connector (30) configured for connection to the USB charger (24)(note-The output of the first stage DC-to-DC converter circuit 20 is provided to the input of a second stage DC-to-DC converter circuit 22; see paragraph [0038]) and providing charge input from the USB charger(24) through the USB input connector(30) to the USB input charge circuit(see paragraphs [0037],[0039],[0073]-[0075], and [0080]). Richardson and Tinaphong are jump start devices analogous art(Tinaphong; paragraph [0054]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Richardson by incorporating a USB input charge circuit connected to the power supply, the USB input charge circuit configured for converting power from a USB charger to charge voltage and current for charging the power supply; and a USB input connector configured for connecting to the USB charger and providing charge input from the USB charger through the USB input connector to the USB input charge circuit, as recited, so as to provide both 5 volt DC signal provided on the USB charger connector from an external source to a 3.7 volt DC signal on the output of the second DC-to-DC converter circuit which in turn is provided to the positive side of a lithium polymer battery, as per the teachings of Tinaphong ([0040]). Having a USB input connector provide connection to an external source of voltage (preferably, about 5 volts DC), to charge the internal second storage device polymer battery. Furthermore, having a USB input charge circuit connected to the power supply, the USB input charge circuit configured for converting power from a USB charger to charge voltage and current for charging the power supply,will also enable an external electronic or electrical device, such as a cellular phone, PDA, MP3 player, camera or the like, to be connected to the USB output connector of the energy harvesting circuit using a standard USB cable so that the energy harvesting circuit of the present invention may charge the batteries of the external electronic device or power the external electronic device connected to the energy harvesting circuit by the user, as per the teachings of Tinaphong ([0042]).
Regarding claim 2, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 1. Xinfang further discloses, wherein the power supply comprises a lithium ion battery (Col.1, lines 67- col. 2, line 1). Tinaphong also discloses, wherein the power supply comprises a lithium ion battery (lithium polymer battery (18); see Abstract, ¶[0012],[0035],[0039],[0040]).
Regarding claim 3, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 2. Xinfang further discloses, wherein the lithium ion battery comprises a battery pack of multiple lithium ion batteries (Xinfang further discloses the use of a battery cell (which can be lithium ion) comprised of four battery cells. (EX1008 at col.5, lines 9-11).
Regarding claim 5, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 1. Richardson further discloses, wherein the control system or circuit(12) is configured for detecting a presence(via battery presence sensor or circuit 30)(note- vehicle voltage sensor 30 which consists of two resistors and a capacitor as shown in Fig. 2B below. Furthermore, these two resistors are connected to vehicle battery 28 via the line designated as Q which as shown in Fig. 2A connects directly to line A shown in Fig.2C and which provides an output signal via line I. These resistors are connected to vehicle battery 28 via the line designated as Q which as shown in Fig. 2A connects directly to line A shown in Fig. 2C and which provides an output signal via line I)  of the depleted or discharged battery connected between the positive and negative polarity battery terminal connectors(note-Richardson discloses that voltage sensor 30 detects whether or not the jumper cables are connected to the vehicle battery. For example, Richardson states that “[i]f the system detects an increase in the difference between the measured jump starter battery voltage 20 and the voltage measured 30 across the contact relay 34 indicating that one of the jumper cables has been disconnected 302 from the vehicle’s battery system or starter system 28 then a jumper cable unplugged error count is incremented 304”. (EX1010 at ¶[0033]) and detecting a proper polarity connection(as detected by reverse voltage sensor 24)(note-reverse voltage sensor 24 monitors the polarity of the jumper cables on line 26 which are connected to the vehicle’s electrical system 28.” (EX1010, ¶[0012]; see also ¶[0020] (“once jumper cables 60 have been connected to the vehicle to be started 28, the voltage is measured by reverse voltage sensor 24 to determine if the cables have been properly connected to the vehicle 214”)  of the positive and negative polarity terminals with the positive(Red clamp) and negative (Black clamp) polarity battery terminal connectors(“A reverse voltage LED 48 is illuminated when the microprocessor 12 determines that a reverse voltage jumper cable voltage is detected by reverse voltage sensor 24”). Importantly, the circuitry which forms reverse voltage sensor 24 is separate and distinct from the circuity forming vehicle voltage sensor 30. (see Fig. 2B). Furthermore, reverse voltage sensor 24 and vehicle voltage sensor 30 produce separate and distinct signals which are transmitted to microprocessor 12 on separate and distinct lines H and I respectively. (EX1010 at Fig.2B).
Regarding claim 7, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as discussed and set forth above in claim 1. Richardson further discloses, the apparatus further comprising a temperature sensor(38)(Fig. 1)(¶[0013] configured to detect temperature of the power supply(jump starter’s batteries 22) and to provide(see signal output by 38 and fed into 12 in Fig. 1) a temperature signal to a microcontroller(12).
Regarding claim 8, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as discussed and set forth above in claim 1. Richardson further discloses, the apparatus further comprising a voltage measurement circuit(20)(see Fig. 1; ¶[0012]) configured to measure output voltage of the power supply(jump starter batteries 22) and to provide a voltage measurement signal(output signal of 20 fed into 12) to a microcontroller(12)(see Fig. 1).
Regarding claim 9, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as discussed and set forth above in claim 1. Richardson further discloses, the apparatus further comprising a voltage regulator(Fig. 2A; regulator LM7805 is a 5V regulator although not labeled) configured to convert output voltage of the power supply(22) to a voltage level appropriate to provide operating power to internal components of the jump starting apparatus.
Regarding claim 10, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 1. Xinfang further discloses, further comprising a USB output port(38,40) configured to provide charging power from the power supply(16) to a USB- chargeable device(Xinfang; col. 4, lines 59- 62). 
Regarding claim 12, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 1. Xinfang further teaches factual evidence of a portable jump starter that utilizes a flashlight circuit configured to provide a source of light to a user. (Xinfang col.1, lines 45-47 (“The present invention according to an embodiment provides a mobile power bank, vehicle ignition system jump starter, and a flashlight.”), see also col. 4, lines 24-25 (“The second plate 24 may be provided with a master control button 26 and a flashlight 28”). Xinfang also discloses the use of flashlight to provide a SOS signal in an emergency situation. (Xinfang; col. 8, lines 37-44).
Regarding claim 11, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 1. Tinaphong discloses, further comprising a USB charging input port(input of first stage DC-DC-converter circuit 20) configured to provide charging power from an external power source(external power adaptor) to the internal power supply(18). Tinaphong discloses, the USB charging port comprising the USB connector(24).
Accordingly claim 11 would have been obvious.
Accordingly claim 12 would have been obvious.
Regarding claim 13, modified Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 12. Richardson further discloses several illuminating means including at least one LED(Richardson; ¶[0014]).
Regarding claim 14, modified Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 13. Xinfang further discloses, wherein the control system or circuit is configured to control the at least one LED to provide a visual alarm indicating an emergency situation. Note-Xinfang discloses the use of a flashlight to provide a SOS signal in an emergency situation. (Xinfang col.8, lines 37-44 (“After turning on the flashlight 28, if the control module 58 detects that the master control button 26 is activated, it may control the flashlight in multiple illumination modes, such as a constant light mode, flashing strobe light mode, and flashing S.O.S. (three sequential short flashes, followed by three sequential long flashes, followed again by three sequential short flashes) signal light mode”).
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Xinfang with those of Richardson as modified by Tinaphong to include a LED flashlight and configure it to provide a visual alarm indicating an emergency situation so as to warn the user in an emergency situation.
Accordingly claim 14 would have been obvious. 
Regarding claim 15, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 1. Richardson further discloses a plurality of visual indicators (LED 54 and LCD 46) configured to display user battery remaining capacity. For example, Richardson states: “If the voltage level of the system batteries 22 measured by the voltage sensor 30 is equal to a state of charge of eighty percent or more below a fully charged voltage level 222, an error flag is set and the event recorded in memory 224. The charge battery LED 54 is illuminated and the LCD 46 displays a “Charge Battery” message 225.” Ex. 1010, ¶[0021]. Thus, the two visual indicators (LED 54 and LCD 46) in Richardson display remaining capacity status of said internal power supply (a state of charge of eighty percent or more below a fully charged voltage level). Furthermore Richardson discloses “[a] “Reverse Polarity” error message is displayed 218 on the LCD 46, and the reverse voltage LED 48 is illuminated 216. Any further jump starter action by the operator is ignored until the reverse polarity condition is corrected 220, at which point processing returns to the start of the main processing loop 210.” Ex. 1010, ¶[0020]. Thus, the “Reverse Polarity” error message on the LCD 46 and illuminated LED 48 warn a user when a vehicle battery is connected with reverse polarity, prompting the user to correct the connection). Xinfang also teaches, the apparatus including an operation indicator LED(32) to provide visual indication of the power supply capacity status(Xinfang; col. 4, lines 45-51)
Regarding claim 17, Richardson in view of Xinfang and Tinaphong teaches or discloses all the limitations of claim 1. Richardson further discloses, further comprising a visual indicator configured to warn a user when the depleted or discharged battery is connected to the jump starting apparatus with reverse polarity. (note-“[a] “Reverse Polarity” error message is displayed 218 on the LCD 46, and the reverse voltage LED 48 is illuminated 216. Any further jump starter action by the operator is ignored until the reverse polarity condition is corrected 220, at which point processing returns to the start of the main processing loop 210.” Richardson, ¶([0014],[0020]). Thus, the “Reverse Polarity” error message on the LCD 46 and illuminated LED 48 warn a user when a vehicle battery is connected with reverse polarity, prompting the user to correct the connection).
Regarding claim 18, Richardson in view of Xinfang and Tinaphong teaches or discloses all the limitations of claim 1. Richardson further discloses, the apparatus further comprising “separate visual indicators configured to display a power on status of the jump starting apparatus, and a jump start boost power status of power supplied to an output device (note LCD display 46 allows a start message )the power on status) when the jump starter is powered on. Richardson further discloses “[r]eferring to FIGS. 2A, 2B, 2C, 2D and 3-8, when the jump starter 10 is initially powered on 200, the microcontroller 12 initializes the hardware, reads all system parameters and variables, and initializes the interrupt service routine 202 (See FIG. 8). All stored performance history is read from the onboard, non-volatile memory 204 and a start message is displayed 206 on the LCD display 46.” Richardson, ¶0015. The start message displayed on the LCD display comprises a visual indicator configured to display the power on status of the apparatus. Additionally, Richardson discloses a separate visual indicator displaying the jump start boost power status of power supplied to the output port. For example, Richardson states “[i]f the voltage level of the jump starter batteries 22 drop below a value of twenty percent of the normal level, a charge battery LED 54 is illuminated.”(¶[0014],[0020]).
Accordingly, claim 18 would have been obvious.
Regarding claim 19, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as discussed and set forth above in claim 1. Richardson further discloses, the apparatus further comprising a manual override switch configured to activate a manual override mode to enable a user to connect jump start power to an output port when the vehicle battery isolation sensor is unable to detect presence of a vehicle battery(note- the jump starter apparatus 10 also includes automatic (42) and manual (44) pushbutton inputs to accept user input to select either automatic or manual operation; see ¶[0013]-[0016];[0025]-[0026], and [0039]).
Regarding claim 20, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as discussed and set forth above in claim 19. Richardson further discloses, wherein the control system or circuit(12) is configured to detect actuation of the manual override switch(44) for at least a predetermined period of time before activation of the manual override mode(see ¶[0039],[0041]-[0042]).
Regarding claim 21, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 1. Richardson further discloses, the apparatus further comprising a jumper cable device(60) (via red and black clamps see Fig. 2C) but does not teach the jumper cable device including a plug configured to plug into said output port, a pair of cables integrated with the plug at one respective end thereof and being configured to be connected to terminals of a battery at another respective end thereof. Xinfang further 
Accordingly claim 21 would have been obvious. 
Regarding claim 23, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as discussed and set forth above in claim 21. Xinfang further discloses, wherein the output and the plug are dimensioned so that the plug will fit into the output port(46) only in one specific orientation(Xinfang; Fig. 2).
Regarding claim 31, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 1. Richardson further discloses, wherein the power switch control system or circuit(12) does not switch on the power supply to connect the power supply(22) to the depleted or discharged battery(battery of vehicle 28 that is to be jump started) when the power switch control system or circuit(12) detects either that (i) the depleted or discharged battery is absent(as detected by vehicle battery presence detector 30) or not connected between the positive and negative battery connectors and (ii) the depleted or discharged battery is not connected with a proper polarity between the positive and negative battery terminals(as determined by reverse polarity detection sensor 24)(see also ¶[0014] and [0027]).
Regarding claim 32, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 30. Richardson further discloses, wherein the power switch control system or circuit(12) is configured to detect presence (via signal output by voltage sensor 30 and input into control system or circuit 12) of the (battery of vehicle 28) when connected between the positive and negative battery connectors(red and black clamps) and to detect polarity(via signal output by reverse polarity sensor 24 into control system or circuit 12) of the depleted or discharged battery when connected between the positive and negative battery connectors prior to turning power on from the power supply to the depleted or discharged battery(see ¶[0012],[0014]).
Regarding claim 33, Richardson discloses in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 30. Richardson further discloses, wherein the power switch control system or circuit comprises a microcontroller(system microcontroller 12; Fig. 1) configured for providing an output(58) controlling the power switch(contact relay 34)(note-A contact relay control output 58 operates the contact relay 34. When the jump starter operation has been successfully initiated, the contact relay 34 is closed and the jump starter batteries 22 are connected to the starter system or batteries of the vehicle to be started 28. The contact relay 34 is opened when a successful start cycle has been completed; see¶[0014]).
Regarding claim 34, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 33. Richardson further discloses, wherein the microcontroller(12) receives input(14)(see ¶[0011])from one or more sensors(20,24,30,32,38,40) configured to detect presence(via vehicle presence detector sensor 30)(see ¶[0012]) of the depleted or discharged battery(battery of vehicle 28) when connected between the positive and negative battery connectors(black and red clamps) and to detect polarity(via sensor 24)
Regarding claim 35, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 34. Richardson further discloses, wherein the one or more sensors includes one sensor(30) configured to detect presence of the depleted or discharged battery when connected between the positive and negative battery terminal connectors, and another sensor configured to detect proper polarity(24) of the depleted or discharged battery when connected between the positive and negative battery connectors(red and black clamps of cables 60)(see Figs. 2A-2D).
Regarding claim 36, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 35. Richardson further discloses, wherein the one or more sensors comprises one or more sensing circuits(20,24,30,32,38,40)(see ¶[0011] and see Figs. 2A-2C for the different sensor circuits 20, ,24, 30, 32, 38,and 40).
Regarding claim 37, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 33. Richardson further discloses, wherein the microcontroller(12) is configured to turn on the power switch(34) to provide power from the power supply(jump starter batteries)(22) to the depleted or discharged battery(battery of vehicle 28) only when the depleted or discharged battery is determined by the microcontroller(12) to be present and connected to the jump starting apparatus (10)with the proper polarity(see¶[0012],[0014])(Note- Richardson discloses that the power switch is turned on to cause the internal power supply to be connected to the output port in response to signals from the sensors indicating (1) the presence of a vehicle battery at said output port and (2) proper polarity connection of positive and negative terminals of said vehicle battery with said positive and negative polarity outputs. Richardson also discloses or teaches that the power switch is not turned on when signals from the sensors indicate either the absence of a vehicle battery at the output port or improper polarity connection of positive and negative terminals of the vehicle battery with the positive and negative polarity outputs. Richardson discloses in FIGS. 3-8 “flow charts of the processing steps of the portable power source of the present invention.” Ex. 1006, ¶0010. This sequence of processing steps involves several checks performed by the microcontroller before turning on the power switch to jump start the vehicle. As discussed below, these checks include detecting (1) the presence of a vehicle battery at said output port and (2) proper polarity connection of positive and negative terminals of said vehicle battery with said positive and negative polarity outputs. 77. Richardson discloses that the reverse voltage sensor 24 detects whether jumper cables that have been manually connected to the vehicle battery have been properly connected or if there is a reverse connection. Richardson discloses or teaches that the power switch for charging the vehicle battery cannot be turned on unless there is a proper connection of the cables. For example, referring to FIG. 3 (a portion of which is reproduced below), Richardson states: If the system does not detect a battery charging voltage 212, once jumper cables 60 have been manually connected to the vehicle to be started 28, the voltage is measured by the reverse voltage sensor 24 to determine if the cables have been properly connected to the vehicle 214. If the voltage measured is significantly less than the voltage of the jump starter capacitors 21 and batteries 22, then a reverse polarity connection of the jumper cables to the vehicle is determined and an error flag is set and the event saved in nonvolatile memory 216. A “Reverse Polarity” error message is displayed 218 on the LCD 46, and the reverse voltage LED 48 is illuminated 216. Any further jump starter action by the operator is ignored until the reverse polarity condition is corrected 220, at which point processing returns to the start of the main processing loop 210. Ex. 1010, ¶[0020]).
Regarding claim 39, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 1. Xinfang further discloses, the apparatus further comprising a DC-DC converter(included in battery circuit board 44)(note- The battery circuit board 44 may be provided with voltage boosting circuitry to step up the output voltage from the battery cell 42 to the ignition output port 46 to provide an output voltage higher than about 13.6V; see col. 5, lines 29-40 and Fig. 2)  connected to the USB charge circuit(36).
Regarding claim 40, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 39. Xinfang further discloses, wherein the DC-DC converter is configured for up-converting the input voltage received by the USB connector(38,40) (included in battery circuit board 44)(note- The battery circuit board 44 may be provided with voltage boosting circuitry to step up the output voltage from the battery cell 42 to the ignition output port 46 to provide an output voltage higher than about 13.6V; see col. 5, lines 29-40 and Fig. 2).
Regarding claim 41, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 40. Xinfang further discloses, wherein the input voltage is 5V(inherent for a standard USB connector) that is up-converted to 13.6 VDC for charging the power supply. Richardson in view of Xinfang differs from the claimed invention in that the input voltage is up-converted to 12.4V instead of 13.6V. It would have been an obvious matter of design choice to configure the output of the voltage boosting circuit of Xinfang to up-convert the 5V input of the USB connector to 12.4V as recited since 
Regarding claim 43, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 1. Xinfang further teaches, the apparatus further comprising a USB output circuit(36) connected to the power supply(16) to provide a USB output for charging portable electronic devices from the power supply(16) (Xinfang; col. 4, lines 42-58)(note-Xinfang discloses that the USB output module 36 is connectable via a USB cable to support USB charging of electronic devices where the battery module 16 provides power to the electronic devices; see col. 4, lines 59-62).
Tinaphong discloses a USB output connector(24) connected to the USB output circuit(30)(see Tinaphong; Fig. 2 and ¶[0073],[0075]).
Regarding claim 46, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 1. Xinfang further teaches, the apparatus including an operation indicator LED(32) to provide visual indication of the power supply capacity status(Xinfang; col. 4, lines 45-51).
Regarding claim 47, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 1. Xinfang further teaches, the apparatus including an operation indicator LED(32) to provide visual indication of the switch activation status indicating power is being provided to the depleted or discharged battery(16) (Xinfang; col. 4, lines 45-51)
Regarding claim 48, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 1. Richardson further discloses,  wherein the proper connection with the positive and negative polarity battery terminals of the depleted or discharged battery prior to turning on the power switch or circuit is a proper polarity connection(see Ex. 1010, ¶[0020] and see¶[0012],[0014]; note- Richardson discloses or teaches that the power switch for charging the vehicle battery cannot be turned on unless there is a proper connection of the cables).
Regarding claim 49, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 1. Richardson further discloses, wherein the control system or circuit comprises one or more sensors(battery presence sensor 30; reverse polarity sensor 24; 20,32,38, and 40) connected to a microprocessor(12) for determining whether the depleted or discharged battery(battery of vehicle 28) is present and connected between the positive and negative polarity battery terminal connectors(see Richardson ¶[0010]-[0015] and [0027])¶[0015]).
Regarding claim 50, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 1. Richardson further discloses, wherein the control system or circuit comprises one or more sensors(battery presence sensor 30; reverse polarity sensor 24; 20,32,38, and 40) connected to a microprocessor(12) for determining whether the depleted or discharged battery(battery of vehicle 28) is connected to the positive and negative polarity battery terminal connectors with proper polarity(see also ¶[0010]-[0015] and [0027]).
Regarding claim 51, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 1. Richardson further discloses, (battery presence sensor 30; reverse polarity sensor 24; 20,32,38, and 40)  connected to a microprocessor for determining whether the depleted or discharged battery(battery of vehicle 28) is present and connected between the positive and negative polarity battery terminal connectors and determining whether the depleted or discharged battery is connected to the positive and negative polarity battery terminal connectors with proper polarity(see also ¶[0010]-[0015] and [0027]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over by Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view of Xinfang USPAT 9,506,446 (Exhibit 1008 IPR2020-01387) and Tinaphong and in further view of Krieger et al., (Krieger) US 2004/0130298.
Regarding claim 4, Richardson discloses all the claimed invention as set forth and discussed above in claim 1. However, Richardson fails to expressly disclose the limitations of, wherein the power switch comprises one or more FETs.
Krieger is an analogous art and pertains to the same field of endeavor, namely battery jump starters for vehicle engines and discloses factual evidence of, wherein the power switch comprises one or more FETs(12a-12d)(see Krieger; ¶[0030] and Fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the switch of Krieger into the jump starter apparatus of Richardson as modified by Xinfang and Tinaphong because of numerous advantages such as their fast switching speeds, their low loss, and are preferably high power, and very low on-resistance types.
Accordingly claim 4 would have been obvious.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over by Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view of Xinfang USPAT 9,506,446 (Exhibit 1008 IPR2020-01387) and Tinaphong in further view of Wanzong et al., (Wanzong) USPAT 5,319,298(all cited by Applicants).
Regarding claim 6, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 1 but fails to expressly teach the limitations of, the apparatus further comprising a plurality of power diodes coupled between the positive and negative battery terminal connectors and the power supply to prevent back-charging of the power supply from an electrical system connected to the positive and negative battery terminal connectors.
Wanzong is an analogous art(abstract) and discloses factual evidence of a battery maintainer and charger apparatus for battery vehicles(col. 2, lines 59-67). Wanzong discloses an “isolation diode 160,” which acts as the power diodes to prevent back-charging of said internal power supply from an electrical system connected to said output port. As shown in Fig. 1 of the reference(see Fig. 1 of Wanzong), the isolation sensor 160 is between the output port (output terminals 170 and 180) of the charger apparatus and the internal power supply (transformer 20/ full wave bridge rectifier 30/main capacitor 40). While Wanzong discloses a single power diode(160), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of power diodes like the single power diode disclosed by Wanzong into the apparatus of Richardson as modified by Xinfang and Tinaphong to prevent back-charging and damage to the charging circuit during or after charging process.
Accordingly claim 6 would have been obvious.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over by Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view of Xinfang USPAT 9,506,446 (Exhibit 1008 IPR2020-01387) and Tinaphong in further view of Baxter (Exhibit 1011 IPR2020-00944)(all cited by Applicants).
Regarding claim 16, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 15. However, the combination of Richardson, Xinfang and Tinaphong does not expressly teach, “wherein said plurality of visual indicators comprises a plurality of LEDs providing output light of different colors.”
Baxter discloses a plurality of LEDs providing output light of different colors to indicate a variety of conditions. For example, Baxter states: For example, if proper connection conditions are detected and it is determined that it is safe to make a connection, the logic circuit or microcontroller 26 can activate a green LED as a signal of proper connection prior to or concurrent with making an electrical connection between the two low- voltage circuits connected to the input terminals 20 and the output terminals 22. Alternatively, a red LED might be activated if an improper connection is detected, along with activation of the alarm 30. Different signals (via the alarm 30 and/or the optical signal 32 or optical signals 32) may be used to indicate different detected conditions (e.g. reversed polarity, no connection, short circuit, etc.). (Baxter col. 10, lines 24-31 and col. 12, lines 18-29).
Therefore, Baxter utilizes a plurality of LEDs providing output light of different colors to indicate a variety of conditions in the battery charger. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate LEDs providing output light of different colors of Baxter in the Richardson’s apparatus as modified by Xinfang and Tinaphong to indicate conditions including the capacity status of the 
Accordingly claim 16 would have been obvious.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over by Richardson et al., (Richardson) US 2009/0174362 (Exhibit 1010 IPR2020-01387) in view of Xinfang USPAT 9,506,446 (Exhibit 1008 IPR2020-01387) and Tinaphong US 2011/0175461 and in further view of Richardet Jr. USPAT 8,172,603 (Exhibit 1014 IPR2020-00944).
Regarding claim 22, Richardson in view of Xinfang and Tinaphong discloses all the claimed invention as set forth and discussed above in claim 21. However the combination of Richardson, Xinfang, and Tinaphong fails to expressly teach, the limitations of, “wherein the jumper cable device further comprises a pair of ring terminals configured to respectively connect the pair of cables at the opposite end to the respective positive and negative battery terminals of the depleted or discharged battery, or connect to respective positive and negative battery clamps”.
Richardet discloses “means to provide a battery terminal connection which provides secure and stable connection to a motor vehicle battery or the like adaptable to a variety of common scenarios and which is simple and quick for an average user.” (Richardet; col. 1, lines 60-65).
Richardet further discloses and shows in Fig. 2A, discloses a pair of ring terminals (23) to connect a pair of cables (24, 25) with battery terminals (120) and (130) (Richardet; col. 4, lines 57-65).

    PNG
    media_image1.png
    490
    760
    media_image1.png
    Greyscale

Richardson, Xinfang, and Richardet both relate to jump starting vehicle engines. Ex. 1014 at 2:33-36.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine Richardet’s cable system with ring terminals in Richardson’s jump starter as modified by Xinfang and Tinaphong as another advantageous way of connecting cabling to a battery. A POSITA would have been particularly motivated to use Richardet’s cabling system to provide a secure and stable connection to a motor vehicle battery in a way that is simple and quick for an average user, as suggested by Richardet(col. 1, lines 59-65)
Accordingly claim 22 would have been obvious.

    PNG
    media_image2.png
    1385
    991
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 42,44-45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 42, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, wherein the USB charge circuit is configured to turn on and off the DC-DC converter by an output of the control system or circuit comprising a microcontroller.
Regarding claim 44, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, further comprising a USB output control circuit connected to a microcontroller and  configured to allow the USB output to be turned on and off by software control to prevent the internal lithium battery from getting too low in capacity.
Regarding claim 45, the prior art of record either taken alone or in combination thereof fails to teach or reasonably suggest, in the claimed combination, wherein the USB connector includes a voltage divider for enabling charge to certain electronic devices.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127.  The examiner can normally be reached on M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        June 21, 2021